Citation Nr: 1624762	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-01 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for Raynaud's syndrome of the feet (previously claimed as frostbite of the feet).

2.  Entitlement to service connection for Raynaud s syndrome of the hands. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

5.  Entitlement to a compensable rating for service connected tinea pedis both feet and onychomycosis toenails (claimed as fungus and jungle rot). 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military service from December 1974 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  In May 2016, the Veteran testified at a hearing conducted before the undersigned; a transcript of the hearing has been associated with the Veteran's record.  At the hearing the Veteran was granted a 60-day abeyance period to submit additional evidence.  In May 2016 the Veteran submitted additional evidence with a waiver of initial RO consideration of that evidence. 

The issue of entitlement to service connection for rash of the hands and thighs secondary to the service-connected skin disability, has been raised by the record during the May 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for Raynaud s syndrome of the feet (previously claimed as frostbite of the feet), service connection for Raynaud's syndrome of the hands, and bilateral hearing loss and a compensable rating for tinea pedis (feet) with onychomycosis of the toenails are REMANDED to the AOJ.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the May 2016 Board hearing that he requested a withdrawal of his appeal for the issue of entitlement to service connection for degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW


The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

On May 5, 2016, during his hearing before the undersigned Veterans Law Judge, the Veteran requested that the Board withdraw his appeal with respect to the issue of entitlement to service connection for degenerative disc disease of the lumbar spine. 

There remains no allegation of errors of fact or law for appellate consideration with regards to the issue of entitlement to service connection for degenerative disc disease of the lumbar spine.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.  


ORDER

The appeal seeking entitlement to service connection for degenerative disc disease of the lumbar spine is dismissed.


REMAND

With regard to the claims on appeal, a review of the Veteran's record shows a March 2010 Social Security Administration [SSA] Data Process SSA Inquiry document, which indicates the initial date the Veteran received SSA disability benefits was in October 2007.  SSA records have not been associated with the record and there is no indication in the record that the RO requested such records from SSA.  The Board notes that VA has a duty to obtain all relevant records in the custody of a Federal agency.  38  C.F.R. § 3.159(c)(2).  As there is an indication in the record that there may be relevant SSA records that have not been obtained, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In January 2010, the Veteran was afforded a VA skin diseases examination in order to determine the etiology of his Raynaud's syndrome of the hands and feet disabilities.  The VA examiner examined the Veteran and diagnosed Raynaud's syndrome of the hands and feet, however the examiner did not render an opinion as to the etiology of such disabilities.  Thus, the examination is inadequate and a remand is necessary before a decision can be reached on these matters.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one).

In addition, the Veteran asserts he is entitled to a compensable rating for service connected tinea pedis of the feet and onychomycosis of the toenails (claimed as fungus and jungle rot).  The Board finds that a new VA examination should be conducted to determine the current severity of the Veteran's service-connected disability.  The Veteran's most recent VA examination was in March 2010 (more than 6 years ago).  At the May 2016 hearing, the Veteran noted essentially that since the last VA examination he was provided stronger medicine to apply because his feet and his toes had worsened.  This is evidence the Veteran's service-connected disability had worsened since the previous VA examination.  He is therefore entitled to a new VA examination.  Where there is evidence that a disorder has worsened since the last examination, a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all medical providers (VA and private) from whom he has received treatment for bilateral hearing loss, Raynaud's syndrome and tinea pedis of the feet and onychomycosis of the toenails, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, and associate them with the Veteran's record.

2.  Obtain from SSA any copies of records pertaining to the Veteran including any award of disability benefits along with the record upon which the award was based.  If such records are unavailable, the reason for their unavailability must be explained for the record.

3.  Schedule the Veteran for a new VA examination in order to ascertain the nature and etiology of his claimed Raynaud's syndrome of the hands and feet.  The complete record, including a copy of this remand, must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's Raynaud's syndrome of the hands and feet had its onset during service or was otherwise related to service, or aggravated therein.

4.  Schedule the Veteran for a VA examination to determine the current severity and extent of the Veteran's tinea pedis of the feet and onychomycosis of the toenails.  The examiner must review the Veteran's record in conjunction with the examination.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


